lln t\t @nitrD $ltatts           @ourt of       fr[rrst        @tsimg
                                               (Pro Se)



  DEBRA BONILLA MEAD.

                          Plaintiff,
                                                                 No. 18-1904C
                                                                 (Filed: February 19, 2019)

  THE UNITED STATES OF AMERICA,

                          Defendant.




                                              ORDER

        Before the court is Plaintiff s Memorandum to Show cause (.,Memorandum,'). Docket
No. 7. Plaintiff filed the Memorandum in response to the court's January lg, 2019 show cause
order, wherein it directed Plaintiffto show why the Court should not dismiss her case
                                                                                        Dursuant to
RCFC 41(b) for failure to comply with the Rules of this court. Docket No. 5. In the
Memorandum, Plaintiff characterizes the present action as an "appeal" and asserts no filing
                                                                                              fee is
required because she paid the filing fee in the "FDC Maryland dieenbelt,', and ,,assume[d]
                                                                                             the
certified court Record has been transmiued to this upp"ilut" level." Mem. at 2. plaintiff also
cites RCFC 3.1(a)(3)in support ofher contention thtt no fee is required. Id. However,
                                                                                        Rule
3.1(a) concems transferred cases and is therefore inapplicable to the present action because
                                                                                             rt
was not transferred from another court. See RCFC 3.1(a) (entitled ..Transfer From
                                                                                    Another
Court").

       Contrary to her apparent belief, Plaintiff s case is neitler an appeal nor was it transferred
^
from another court_.r Her complaint was filed as a sepaxate and freestanding action, and-as
stated in thecourt's previous order-she is thus required to either pay a fiIing fee or frle an
application to proceed in forma pauperis. plaintiffhas done neither, nor has Je
                                                                                  satisfied the
court that her case should not be dismissed for failure to comply with the Rules ofthe
                                                                                          court of
Federal claims. Accordingly, her complaint w l be dismissed pursuant
                                                                         to RCFC 4r(b).



I The
      court observes that even  ifplaintiffhad successfully paid the required filing fee or had
been allowed to proceed  in forma pauperis, to the extent ptaintiffs complaint ask! this Coun to
review actions taken by a Maryrand federar and/or state court, it lacks the power
                                                                                   to do so. See
MqD-ermott v. United states,            cl. 4r2,4r3-r4  (2017)  (citing colbert v. unitej States,
                              lio l:d,
617 F. App'x 981,983 (Fed. Cir.2015)).



                                                                     ?81,,8   00'{u 0081 1391 06la
         Finally, the court is in possession ofa purported "Third party Motion to Intervene to
 Grant a Miscaniage of Justice" filed by George Edward McDermott.2 In light of plaintiffs
 failwe to comply with the Rules of the court and the resulting dismissal oih"r r^r, the clerk   of
 Court is directed to retum Mr. McDermott's purported motion to him unfiled.

          For the reasons discussed above, Plaintiff s complaint is DISMISSED with prejudice
 for faihue to comply with the Rules of this coufi, pursuant to RcFc 4l(b). The clerk is directed
 to enter judgment accordingly. Each side shall bear its own costs.

        IT IS SO ORDERED.



                                                     ELAINE D. KAPL




 " ln20l7 Mr. McDermott filed a complaint in this court seeking, among other things, an
           '
 injunction against the "U.S. Dishict courr for the Disrrict or cot-umuia
                                                                          ila u"q,r;?'rt t"
 court." McDermott, 130 Fed. cl. at 413. That complaint was dismissed for lack
                                                                                 Lr subjeci--ane,
jurisdiction. Id. at 413-14.



                                                2